[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REOPEN AND SET ASIDE DEFAULT.
The motion to reopen default denied by Judge Pickett on June 27, 1994, was expressly "for the sole purpose of filing, out of order, motions to strike addressed to the relief requested with regard to counts one and two of the plaintiff's complaint, to wit: attorneys' fees." Since the instant motion to reopen and set aside default, filed July 14, 1994, seeks to open the default so that the defendants can file an answer, the court does not consider Judge Pickett's decision the law of the case.
This case is not one in which counsel for the defendants has dragged his feet for any significant period. From March 22, 1994 to date, he has filed several motions and an answer.
While it is true that defendant's counsel has not followed the rules of the Conn. Practice Book properly, the court believes that such deviation was due to mistake, and that counsel made an honest effort to move this case along.
The court finds that the defendants have shown good cause for setting aside the default of May 13, 1994. Their motion is granted. The defendants have until August 19, 1994 to file an answer.
RICHARD A. WALSH, J.